—Appeal from that part of an order of Supreme Court, Monroe County (Polito, J.), entered September 18, 2001, that granted plaintiffs motion for summary judgment in lieu of a complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated at Supreme Court, Monroe County (Polito, J.). We add only that we reject defendant’s contention that “the cause of action on which the [foreign country] judgment is based is repugnant to the public policy of this state” (CPLR 5304 [b] [4]). CPLR 5304 (b) (4) may not be invoked “unless enforcement [of such judgment] would result in the recognition of a ‘transaction which is inherently vicious, wicked or immoral, and shocking to the prevailing moral sense’ ” (Greschler v Greschler, 51 NY2d 368, 377, quoting Intercontinental Hotels Corp. [Puerto Rico] v Golden, 15 NY2d 9, 13), and that cannot be said of the judgment at issue here. Present — Hayes, J.P., Wisner, Hurlbutt, Scudder and Gorski, JJ.